IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-31158
                         Summary Calendar



LARRY WILLIAMS,

                                         Petitioner-Appellant,

versus

WARDEN, WINN CORRECTIONAL CENTER,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 99-CV-1611
                       --------------------
                           July 29, 2002

Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Larry Williams, Louisiana prisoner # 86172, seeks a

certificate of appealability (“COA”) to appeal the denial of his

“motion for default judgment,” filed after the district court

conditionally granted his 28 U.S.C. § 2254 petition and after the

state court resentenced him.   To the extent that Williams argues

that the State failed to comply with the district court’s

judgment by returning him to the Tenth instead of the Eleventh

Judicial District Court of Louisiana for resentencing, COA is



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-31158
                                -2-

DENIED.   28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,

484 (2000).

     To the extent that Williams’ postjudgment motion sought

review of the newly imposed state court sentence on the merits,

the motion was unauthorized and should have been denied for lack

of jurisdiction.   See United States v. Early, 27 F.3d 140, 141-42

(5th Cir. 1994).   Under this second argument, because Williams

has “appealed from the denial of a meaningless, unauthorized

motion” (id. at 142), COA is not necessary.   See 28 U.S.C.

§ 2253(c)(1)(B).   Under this ground, the appeal is without

arguable merit and thus frivolous.   Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).   Accordingly, it is DISMISSED.   See 5th

Cir. Rule. 42.2.

     COA DENIED; APPEAL DISMISSED.